DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4, 6-12, 14-24, and 26-32 remain pending. 
(b) Claims 5, 13, and 25 are canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 12/08/2021. The Applicant’s claims 1-4, 6-12, 14-24, and 26-32 remain pending. The Applicant amends claims 1, 3, 4, 6-9, 11, 14-21, 23, 24, 26, 27, and 29-32.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
the status is a turn angle of the steering wheel, the sensor is an angle sensor for determining the turn angle of the steering wheel, and the predetermined criterion is a value of at most a maximum threshold turn angle of the steering wheel such that the controller actuates the caster wheel via the rear-steer mechanism when the turn angle is at most the maximum threshold turn angle.
Nafziger (U.S. P.G. Publication 2015/0223386) teaches a control system (controllers for operating the vehicle, including the path of the vehicle, Nafziger, Paragraph 0025) for a dual path machine (dual path steering, Nafziger, Paragraph 0019) having a set of drive wheels (drive wheels (14), Nafziger, Paragraphs 0019 and 0023 and Figure 1), a caster wheel (caster wheels (14), Nafziger, Paragraph 0019 and Figure 1), a rear-steer mechanism (tailwheel steering mode, Nafziger, Paragraph 0019), and a drive system (drive system, Nafziger, Paragraph 0019), the control system comprising: a sensor for determining a status of the dual path machine and generating a status signal representative of the status (sensor for determining a status of the dual path machine, for example the sensor could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as dual mode steering engaged), moreover based on the ground speed comparison, generates a status signal, which represents the status of the machine (e.g., driving mode status currently in a dual mode steering system), Nafziger, Paragraphs 0025 and 0026). 
It shall be noted that Nafziger teaches the use of a sensor and controller for determining a status of the dual path machine, for example the sensor and controller could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving 
	However, Nafziger does not specifically teach a control system to include a controller communicatively coupled to the sensor, the controller being configured to compare the status against a predetermined criterion and to generate a control signal so that the rear-steer mechanism actuates the caster wheel if the status equates to the predetermined criterion.
Bebernes (U.S. P.G. Publication 2016/0037707) teaches a vehicle system that includes a controller and sensor system (Bebernes, Paragraph 0030). Moreover Bebernes teaches the use of the sensor and controller system to input the steering degree via a sensor and determine if the use of the rear wheels (i.e., caster wheels) are required for turning based on degree of turning desired (Bebernes, Paragraphs 0036). In other words, Bebernes teaches comparing the status of a predetermined criterion (i.e., steering degree) and generate a control signal so that the rear-steer mechanism (i.e., caster wheels) are used if a predetermined criterion is met (i.e., set steering degree).
Nafziger and Bebernes both separately and combined do not teach “the status is a turn angle of the steering wheel, the sensor is an angle sensor for determining the turn angle of the steering wheel, and the predetermined criterion is a value of at most a maximum threshold turn angle of the steering wheel such that the controller actuates the caster wheel via the rear-steer mechanism when the turn angle is at most the maximum threshold turn angle,” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/RACHID BENDIDI/Primary Examiner, Art Unit 3667